 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director for Region 13, in writing, within 20 days fromthe date of receipt of this Decision,what steps Respondent has taken to complytherewith.?7In the event that this Recommended Order be adopted by the Board, this provisionshall be modifiedto read, "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 479,AMALGAMATED CLOTHING WORKERS OFAMERICA,AFL-CIO,AND ALL EMPLOYEES OF JAYMAR RUBY, INC.Pursuant to a Recommended Order of aTrialExaminer of the National LaborRelations Board, and in order to effectuate the policies of the NationalLabor Rela-tions Act, as amended,we hereby notify our members and employees that:WE WILL NOTthreaten employees of Jaymar Ruby, Inc., with the loss of insur-ance benefits enjoyed by them as a condition of employment for failing to payfines imposedby Local 479,Amalgamated ClothingWorkers of America,AFL-CIO.WE WILL NOT,by means of the foregoing,or in any like or related manner,restrain or coerce employees of the above-named company in the exercise oftheir rights guaranteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership in a labor organ-ization as a condition of employment as authorized in Section 8(a)(3) of theAct, as modified by the Labor-Management Reporting and Disclosure Act of1959.WE WILL notify Peggy Jean Ross and Louise Marian Graham, in writing, thatwe will not threaten them with loss of insurance for failure to pay their unionfines.LOCAL 479,AMALGAMATED CLOTHINGWORKERS OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street,Chicago, Illinois,Telephone No. 828-7572, if they have any question concerning this notice or compli-ance with its provisions.Bernard S. Happach d/b/a 14th Street MarketandRetail ClerksUnion,Local 536 (Retail Clerks International Association,AFL-CIO).CaseNo.38-CA-9(formerly13-CA-6000).March 10, 1965DECISION AND ORDEROn August 3, 1964, Trial Examiner Paul Bisgyer issued hisDecision in the above-entitledd proceeding,finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and takecertain affirmative action, as setforthin the attached Trial Examin-er'sDecision.He also foundthat theRespondent had not engagedin certain other unfair labor practices alleged in the complaint151 NLRB No. 68. 14TH STREET MARKET561and recommended dismissal as to them. Thereafter, the Respondentfiled exceptions to the Decision and a supporting brief, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theDecision, the exceptions, the brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that Respondent, BernardS.Happach d/b/a 14th Street Market, its officers, agents, successors,and assigns, shall take the action set forth in the Trial Examiner'sRecommended Order.'In reaching his conclusionthat the Respondenthad refused to bargain in violationof Section 18(a) (5) of theAct, the TrialExaminer found,and we agree,that in securingcards authorizingthe Union to act as theirbargainingrepresentative, the solicitor ofsuch cards did not representthat they were to be used only to securean election.SeeCumberland Shoe Corporation,144 NLRB 1268.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding, with all the parties represented, was heard before Trial ExaminerPaul Bisgyer on February 10 and 11, 1964, in Pekin, Illinois, on the complaint ofthe General Counsel,' and the answer of Bernard S. Happach d/b/a 14th Street Mar-ket, herein called the Respondent. In issue are the questions (1) whether theRespondent, in violation of Section 8(a)(5) of the National Relations Act, asamended, refused to bargain with Retail Clerks Union, Local 536 (Retail ClerksInternationalAssociation,AFL-CIO),herein called the Union,as the exclusiverepresentative of his employeesin anappropriate unit; (2) whether the Respondentdiscriminated against employee Richard E. Pollock in violation of Section 8(a)(3)of the Act; and (3) whether by this and other conduct he interfered with, restrained,and coerced employees in violation of Section 8 (a) (1) of theAct.Afterthe GeneralCounsel completed his case, the Respondent offered no witnesses or evidence butrested on his motion to dismiss the complaint in its entirety for insufficiency of proof.Ruling on this motion was reserved and is now denied in accordance with my findingsand conclusions set forth below.Briefs from the General Counsel and the Respond.ent were received and given careful consideration."The charge herein wasfiled on November5,1963, and a copy was served on theRespondent the next day.783-133-66-vol. 151-37 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record and from my observationof thedemeanor of the witnesses,Imake the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent, an individual proprietor doing business under the trade nameof 14th Street Market, operates a retail grocery store in Pekin, Illinois.During thepast year, his gross volume of business derived from the sales of groceries and otherproducts at this store exceeded $500,000.During the same period, he purchasedgoods valued in excess of $50,000 which were shipped to this store directly frompoints outside the State of Illinois.I find that the Respondent is engaged in commerce within the meaning of Section2(6) and (7) of the Act and meets the Board's standards for the assertion of juris-diction over retail enterprises.II.THE LABOR ORGANIZATION INVOLVEDIt isundisputed that the Union is a labor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The evidence1.The Union's appearance at the Respondent's store;its several requests for recognitionThe Union became interested in organizing the Respondent's employees in theearly part of September 1963,2 when Marvin T. Dixon, a stockboy then in theRespondent's employ,3 communicated with the Union and obtained a supply of blankcards authorizing the Union to represent the signatory employee for collective-bargaining purposes.Dixon executed an authorization card on September 18 andsucceeded in procuring signed cards from nine other employees on the same and thenext day. Shortly thereafter, he turned over the cards to Union Organizer GriffithOn or about September 26 or 27, William J. Dryer, secretary-treasurer of theUnion, accompanied by Organizer Griffith and possibly Business Agent Piccioli,visited the Respondent's store where they met Thomas S Hancock, the manager whowas in complete charge of store operations.Dryer informed Hancock that the Unionrepresented a majority of his grocery clerks, which he proposed to prove by a cardcheck,4 and requested recognition.Dryer told Hancock that the Union was not inter-ested in representing the meat department employees who, to the Union's knowledge,were already represented by the Meat Cutters Union.Hancock informed Dryer thathe was not the owner and had no authority to discuss the matter with him.WhenDryer asked where he could locate the owner, Hancock replied that the owner wasin another store but probably could not be seen as he was a very busy man.How-ever, he offered to advise Bernard Happach, who was identified as the owner, of thevisit and have him communicate with the Union.Not having heard from Happach, Dryer went alone to see Happach at another ofhis stores on October 8 or 9. After introducing himself, Dryer informed Happach thatthe Union represented a majority of his grocery clerks, both full time and part time,and wanted recognition as their bargaining representative.Dryer expressly disavowedinterest in the meatcutters in his store.To prove the Union's majority, he proposeda card check to be conducted by an impartial third party.Dryer also assured Happachthat it was lawful to rely on such a check in granting recognition. In addition tothismethod for securing recognition, Dryer referred to two others-"initial election"and a strike.He discounted the Board election procedures, however, because theywere too protracted and asked Happach to agree to the card check.Without express-ing any doubt of the Union's majority, Happach made a note of the three methodsand told Dryer he preferred consulting his attorney before making his decision.Onthis cordial note the meeting ended.2 All events mentioned herein occurred In the year 1963.aDixon voluntarily quit his job on October 4, 1963.* This is a common informal procedure for verifying the signatures on union au-thorization cards usually by a disinterested third party for the purpose of determiningwhether the labor organization represented a majority of the employees in the assertedappropriate unit 14TH STREET MARKET563About a week later, probably on a Wednesday, October 16, Dryer returned to thesame store with Business Agent Piccioli and Organizer Griffith for Happach's answer.Happach stated that he had consulted his attorney and, on his advice, decided not torecognize the Union.Happach, however, did not voice any doubts that the Unionactually represented a majority of the employees in the proposed unit or give anyreason for refusing recognition.Not only did he not ask the union officials toproduce the cards to support the Union's asserted majority status, but also gave noindication that any other method of proving majority would be agreeable to him.Dryer nevertheless attempted to persuade Happach to change his mind, insisting thathe could honestly and legally prove the Union's majority, and that there was nonecessity for any further delay in recognizing the Union, but to no avail.Moreover,although Dryer also requested the name of Happach's attorney in order to discussthe matter with him, Happach refused to furnish it.About the following Wednesday, October 23, the Union made another effort tosecure recognition.This time Dryer, Piccioli, and Griffith, accompanied by themanager of the Peoria Labor News, the president of the Electrical Workers Union,and the business agent of the Bartenders Union, visited Happach.Dryer opened upthe conversation with the statement that his associates were surprised at Happach'srefusal to recognize the Union on the basis of a card check and wanted to hear Hap-pach's position themselves.Happach then repeated his rejection of the Union'srequest.In addition, Happach refused to comply with Dryer's reiterated request forthe name of his attorney and stated that his attorney advised him not to talk to"union men." In answer to a question of the manager of the Peoria Labor Newswhether this was his final decision, Happach replied in the affirmative.On this, ason the previous occasions, Happach did not express any doubt of the Union's majorityor ask for proof of the Union's majority status or give any reason for his refusal torecognize the Union except that he acted on advice of counsel.A day or two later, about October 25, the Union posted a picket line in front ofthe Respondent's grocery store.The only employee participating in this activity wasRichard E. Pollock who was discharged the following Monday, October 28, underthe circumstances related below.2.Pollock's union activities; his dischargePollock was a schoolboy who was employed at the Respondent's grocery store as apart-time stock clerk from the early part of September until his discharge on Octo-ber 28.He usually worked afternoon and evening hours on weekdays and sometimeson Saturday and Sunday.His duties included, among others, stocking shelves withmerchandise on which he stamped the price.He, like other stock clerks, was perma-nently assigned a specific aisle to service, his being dogfood and cereal, although allthe stock clerics customarily assisted each other.Pollock candidly admitted that hemade pricing errors.However, such errors were not unusual in the store as virtu-ally all the stock clerks made them.5 Indeed, Store Manager Hancock, who wascalled by the General Counsel as an adverse witness,° admitted that "there was somuch mis-marking [of goods] being done in our store it was pitiful."However, untilthe action taken against Pollock, no employee was ever reprimanded, warned, ordisciplined for making a pricing error.The most Hancock did when he discoveredan error was to tell the employee to correct it.Pollock signed a union authorization card on September 19 and was the onlyemployee who joined the picket line that the Union posted in front of the store onor about October 25 in support of its demand for recognition.On that day Pollock,observed by Hancock, picketed from 11:30 a.m. to 1 p.m.When Pollock reportedfor work later in the day, Hancock, visibly angered by Pollock's action, asked himwhether he was aware that the picketing was illegal because it was not authorizedby the National Labor Relations Board and admonished him that it was unlawful todiscuss the Union with the customers on store property.Thereafter, while Pollockwas stocking merchandise in an aisle not regularly assigned to him, Hancock in aninsulting manner called Pollock's attention to the fact that he was mismarking pack-ages of dry beans 51 cents instead of 15 cents and ordered him to change it. Pollockexplained that he did not do it deliberately but that the price noted on the box inwhich the beans were packed looked like 51 cents when the box was inverted.Alittle later,while Pollock was stocking coffee, Hancock returned and checked theprice Pollock was stamping on the cans. In reply to Pollock's inquiry whether the5Donna Smith,a former employee who was the head checker and also stocked shelves,testified that Pollock was"just as good a worker as the rest of them."6Pursuant to rule 43(b) of the Rules of Civil Procedure for the U.S.District Courts. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDprice was correct,Hancock answered affirmatively but nevertheless warned him "butdon't let me catch you marking things wrong."Thatday Hancock also criticizedPollock for going to the bathroom during working hours, something Hancock neverdid before?During the next 2 days, Saturday and Sunday,8 Pollock, who was not scheduled towork in the store, picketed at different times.On Monday, October 28, which turnedout to be his last day in the Respondent's employ, Pollick resumed his picketing activ-ities from 11:30 a.m. to 4 p.m. and from 5 to 6 p.m., when he reported for workunder the impression that that was his scheduled starting time.Hancock promptlytook Pollock to task for being an hour late and showed him the posted schedulesindicating he was due to report at 5 p.m.Hancock then told Pollock not to beginwork and that he (Hancock)was going to telephone Happach,the store owner.Thereupon Hancock made the telephone call during the course of which DonnaSmith, an employee no longer in the Respondent's employ, overheard Hancock askingthe person at the other end of the wire whether he could fire "him" (evidently referringto Pollock) and hung up. "Right afterwards" Smith overhead Hancock, who wasagain on the telephone,repeating that he could fire him and answering,"Yes, I willfire him."While Hancock was engaged in these conversations,Pollock began unload-ing a truck which had arrived in the meantime.9Hancock then returned and toldPollock he could continue working but admonished him in words to the effect thathe "had been trying to mess him up marking prices wrong and things like that, eversince the union business started."Pollock denied the accusations,drawing theresponse from Hancock that he was a liar.Later in the evening, while Pollock was engaged in putting dogfood items on theshelves in his aisle, Hancock approached and told him that he had erroneously markedthe price on a bag of dogfood and to correct it. Pollock made the correction andresumed stocking canned dogfood and marking prices on the cans.About 9:30 p.m.,as Pollock was finishing up, Hancock returned and began checking the prices on thecans of dogfood.After checking three or four different brands without noting anymistakes, Hancock removed one of the cans of Rival Dog Food from the bottomtray of a stack of three trays,10 and declared that the entire tray was mismarked.Pollock insisted that he had only stocked the top tray 11 with half of a case (24 cans)and stated that the other half of the case was in the backroom.Hancock and Pollockthen went to the backroom to compare serial numbers on the cans.After picking upthree or four cans, Hancock selected one which bore the same serial number as thecan he had taken off the bottom tray and concluded that Pollock was responsible forthe pricing error.Hancock, in the presence of Juchems, Happach's son-in-law, toldPollock that he was fired, adding that he had set a trap and caught him.Hancock admitted setting a trap for Pollock but testified that it was necessary touse that procedure in order to ascertain who was responsible for errors since differentstock clerks may occasionally work in the same aisle.Concerning the circumstancesof laying this trap, Hancock gave the following testimony:He spotted at the check-out counter a pricing error on a can of wax which did not come from Pollock's reg-ularly assigned aisle.While investigating the price on other cans of wax on theshelves, he"happened to go around the dog food aisle there and[saw] ... some thingswere wrong.And right then . . . [he] decided something was going to have to bedone because there were too many things being mismarked."He therefore decidedthat Saturday, October 26, to do something about these errors and selected Pollock'saislewith which to begin.As indicated previously, Pollock was not scheduled towork that weekend but was engaged in picketing the store.Hancock thereuponassigned two employees to check each item in Pollock's aisle, which they did and cor-rected the errors they discovered.On the following Monday morning, Hancock andLarry Juchems rechecked the items in Pollock's aisle.No one was permitted to workthat aisle until Pollock reported for work in the evening.According to Hancock,when he discharged Pollock he told him, "I laid a trap for the guy and here it is andyou can't work for the 14th Street Market."Hancock testified that he did not lay any trap to catch other employees at thattime because "it takes time to check a whole aisle out, item by item."AlthoughHancock also testified that ultimately the entire store was checked, there is no clear7Employees were not given a regular rest period.8The store is open on Sunday.9 The grocerytruck usuallyarrives about this time Mondays and Thursdays18Pollock credibly testified to this, whereas Hancock could not rememberwhich trayitwas."Pollockimpressed me as a very candid and truthful witness who readily admittedmaking other errors.I credit his testimony 14TH STREET MARKET565evidence that he used the same careful procedures followed in Pollock's case.Nor isthere any evidence concerning the errors uncovered and what action, if any, wastaken against the employees responsible for them. Indeed, except for the positiontaken by the Respondent with respect to Pollock, the record is barren of any evidencethat any employee ever suffered dismissal for mismarking merchandise.3.The conversation between Manager Hancock and employee Donna SmithIn the first part of November, Donna Smith, who had been in Respondent's employas cashier for about 4 years, came to the store 2 days before her vacation ended andgave Manager Hancock notice that she was leaving because she "couldn't stand thepressure" and returned the store keys that were in her possession.At some point inthe conversation, she asked Hancock whether the Union would get in and he repliedthat he did not know. Smith then inquired what would happen if the Union did.Hancock answered that he imagined she knew and asked her whether she could tellhim.Smith then answered, "Probably, we will get cut down to part-time" and Han-cock responded, "That is right."B. Concluding findings1.Withrespect to the refusal to recognize and bargaina.Appropriate unit; the Union's majority statusThe complaint alleges that "All full-time and part-time employees of the 14thStreetMarket, Pekin, Illinois, excluding all meat department empoyees, guards andsupervisors as defined in the Act," constitute a unit appropriate for collective-bargaining purposes within the meaning of Section 9(b) of the Act.12As indicatedabove, this is essentially the same type of unit in which the Union requested recogni-tion, although Union Secretary-treasurer Dryer in his conversations with the Respond-ent Happach and Manager Hancock spoke in terms of grocery clerks, excluding themeat department employees.There is no question in my mind that the Respondentat all times was fully aware that the employees whom the Union sought to representwere those included in the unit described in the complaint. If Happach really laboredunder any doubt or misapprehension, he never mentioned it to Dryer or asked himto clarify the composition of the proposed unit.The Respondent contends that the record does not support the appropriateness ofthe unit in question because it excludes the meat department employees.However, itis undisputed that the Amalgamated Meat Cutters Union has represented the Respond-ent's meat department for a year or more before the hearing herein-a fact well knownto the Union at the time it requested recognition. In these circumstances, and inaccordance with the Board's long-established policy, I find that the meat departmentemployees are properly excludable from a unit of store employees. I therefore findthat the unit alleged in the complaint and which the Union sought to represent isappropriate for collective-bargaining purposes.It is the General Counsel's position that the Respondent unlawfully refused tobargain on October 16 when he rejected the Union's request for recognition as theemployees' exclusive representative.On that day there were not more than 15nonsupervisory full-time and part-time employees in the appropriate unit.The inclu-sion of one of them, Larry Juchems, the Respondent Happach's son-in-law, is chal-lenged but the question need not be resolved 13 since, as I find below, the Union'smajority status is not affected either way.12 Insofar as pertinent,Section 9(b) of the Act provides that the "Board shall decidein each case whether, in order to assure to employees the fullest freedom in exercisingthe rights guaranteed by this Act, the unit appropriate for the purposes of collectivebargaining shall be the employer unit, craft unit, plant unit, or subdivision thereof ... ...z3However,there is convincing evidence in the record that Juchems'interests aremore closely allied with the Respondent's than with those of the employees sought tobe represented and therefore he should be excluded from the bargaining unit. Therecord discloses that: Juchems is the Respondent'sson-in-lawwho"helps"ManagerHancock run the store;he was brought in to learn all phases of the business;Hancock"imagined"Juchems was being trained for a management position ; like Hancock,Juchemsissalaried,whereas all the other employees are paid an hourly rate ; and Juchemsmay assign employees from one job to another,although he also performs manual work.The record further reveals that Hancock apprised Juchems of his plans to trap Pol-lock and with Juchems checked Pollock's aisle which led to Pollock's discharge,as willbe fully discussed below.Adam D. Goettl and Gust Goettl,d/b/a International MetalProducts Company,107 NLRB 65. 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo establish that the Union represented a majority of the employees on October 16as well as before when recognition was first requested, the General Counsel relieson eight authorization cards signed by employees on September 18 and 19.14Thecards are entitled "Authorization for Representation" and read in pertinent part:Desiring to enjoy the rights and benefits of collective bargaining I, the under-signed employee of thehereby authorize Retail Clerks InternationalAssociation, AFL-CIO, or its chartered Local Union to represent me for thepurposes of collective bargaining, respecting rates of pay, wages, hours of employ-ment, or other conditions of employment, in accordance with applicable law.The Respondent challenges the validity of the authorization cards to prove majorityon the ground that Marvin Dixon, the employee who solicited the signature, informedthe employees that the cards would be used to secure a Board election.Dixon testified on direct examination that he obtained from Organizer Griffith"some cards ... to authorize the Union to represent the employees;" that he there-after spoke to the employees and gave each of them a card to sign; and that some ofthese cards were signed in his presence, while others took the cards which they laterreturned executed.On cross-examination by the Respondent's counsel, the followingtestimony was elicited:Q.When you handed these cards out and when you presented them to peoplefor signature, you told them it would enable the union to what?A. To represent them.Q. Did you tell them there would be an election?A. Yes.Q. Then, the purpose of signing these cards was to enable the Clerks Unionto get an election among the employees?A. Right.Q. And you told these people that the purpose of getting these cards signedwas to enable the union to have an election among the employees, didn't you?A. So that the union could represent us.Q. And have an election so they could?A.Well, not necessarily mean an election.Q.Well, you said a while ago that you did, didn't you?A.Well, I guess it was, they said we would have to have an election beforethe union comes in, among the employees.Q. And that is what you told them the card was for, so you could get thewheels going so you could have an election so the union could come in?A. Right.To obtain a clarification of the above testimony, the Trial Examiner questioned thewitness, as follows:TRIAL EXAMINER: Suppose you tell us exactly what you told employees whengave them these cards, General Counsel's Exhibit 3(a) through 3(j)?The WITNESS: I told them that it gave the union the authority to representus, to get the union in the store.TRIAL EXAMINER:What else did you say?The WITNESS:That is about-I told them that the union would take thecards and show them-or they wouldn't show them they would tell Mr. Happachthat we had a majority and then they would offer a card check and then if theyagreed to that, then they would hold an election in the store and then the majoritywould rule if they wanted the union, and that is it.Employees Smith and Pollock, who had signed authorization cards, testified thatthey did not recall Dixon mentioning anything about an election when he handedthem the cards to sign. Pollock further testified that Dixon told him at the timeDixon handed him a card that the purpose was to authorize the Union to representthe employees.Kenneth Mayberry, another employee who had signed a card, testi-fied that at the time when Dixon gave him the card he asked Dixon "what it was for14 Also in evidence are 2 other cards signed on September 18 by employees MarvinDixon and Larry Hyatt, making a total of 10 cards from employees in a unit which con-sisted of not more than 17 employees at that time and on September 26 or 27, whenDryer first spoke to Manager Hancock about recognition.Dixon and Hyatt, however,voluntarily left the Respondent's employ on October 4and 5,respectively. 14TH STREET MARKET567and he told me that ... if we had the majority, have an election for the union. ButifTom [Hancock] didn't want the election, we would just go ahead and have theunion." 15It is true, as the Respondent argues, that authorization cards obtained under therepresentation that they were to be used for the sole purpose of securing a Boardelection are ineffective designations of the Union as the employees' bargaining repre-sentative.16However, I am not satisfied that the foregoing testimony of Dixon andMayberry, ambiguous at best, is sufficient to establish that such was the nature ofDixon's statements to the employees, particularly in light of the plain and unequivocallanguageof the cards themselves authorizing the Union "to represent me for thepurpose of collective bargaining."At most, the quoted testimony suggests that theemployees were told that the cards were to be used to secure voluntary recognitionfrom the Respondent or, if denied, to obtain an election. Statements of this type,under settled law,17 do not impair the validity of the cards as designations of theUnion as the signatories' bargaining representative.As the Board so aptly observedin another case 18 in language equally applicable to the present case:While it is true ... that 17 of the signatories testified that they were told that apurpose of the cards was to secure a Board election, it does not appear that theywere told that this was the only purpose of the cards. In this case the cards,on their face, explicitly authorized the Union only to act as bargainingagent ofthe employees, and . . . the failure of the Union's solicitors to affirmativelyrestate this authorization does not indicate that it was abandoned or ignored.Thus, there is no evidence here to negative the overt action of the employees insigning cards designating the Union as their bargaining agent, and the instantsituation is not one in which the Union has beguiled employeesinto signingunion cards.In sum, I do not believe that, on the record before me, it can reasonably be saidthat the employees, by signing the authorization cards did not manifestan intentionto designate the Union as their collective-bargaining representative.Accordingly, Ifind that both at the time when the Union requestedrecognitionand when theRespondent declined to grant it, the Union was the exclusive bargaining representativeof the Respondent's employeesin anappropriate unit whom the Respondent wasobligated to recognize,unlessthere were other reasons excusing him from doing so.I find below no such reasons presented.b.The Respondent's rejection of the Union's requestfor recognition and bargainingAs previously discussed, the Union on four separate occasions informed theRespondent of its majority status and requested recognition but to no avail.On Sep-tember 26 or 27 Union Secretary-Treasurer Dryer spoke to Manager Hancock aboutrecognition and Hancock stated he would convey the request to the owner, Happach.Not hearing from Happach, Dryer, on October 8 or 9, went to see Happach person-ally.On this occasion Dryer made it lucidly clear that he desired a card check by aneutral third party to prove majority, although he mentioned an election as anothermeans of proving majority and securing recognition.However, he eliminated thislatter method because it would take too long.The other means to which he referredwas a strike which apparently was a last resort.Happach's response to Dryer'srequest was that he would consult his attorney.When Dryer returned the followingweek for his answer, he received an unequivocal "no," despite Dryer's efforts to con-vince him to change his mind and agree to a card check.Dryer's next attempt on>s On cross-examinationby theRespondent'scounsel,Mayberrygave the followingtestimony:Q. . . . Now,as I understandit,what Marvin Dixon said to you was that ifyou signed this card, then the union could have an election here, but if Tom[Hancock]doesn't insist onan election, maybe we can just have the union anyway,is that right?A. Yes.There is no evidencein the record that either Hancock or the Respondent Happachat anytime proposed to the Union that an election be held to prove its majority status.16EnglewoodLumber Company,130 NLRB 394.17 See,for example,Cumberland ShoeCorporation,144 NLRB 1268;PetersonBrothers,Inc.,144 NLRB 679.18CumberlandShoeCorporation, supra. 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDOctober 23 to secure recognition was similarly futile. It is undisputed that on noneof these occasions did Happach question the Union's asserted majority, request Dryerto produce the authorization cards, propose any method to prove majority, give anyreason,other than advice of counsel, for refusing to grant recognition, or even furnishthe name of his attorney which Dryer requested so that he could discuss the matterwith him.The Act,as is wellknown, imposes the obligation on the employer to recognizeand bargain upon request with the representative designated by his employees in anappropriateunit,unlesshe has a good-faith doubt that the representative enjoys major-ity support. It can hardly be said that the foregoing evidence establishes that theRespondent honestly entertained such a doubt when it summarily rejected the Union'srequest for recognition, without explaining his reason, questioning the validity ofthe cards, or indicating what proof of majority would suffice.19For all that appearsin the record, the Respondent's action was prompted by a complete disregard of hisbargainingobligation.I further find that the Respondent's reliance on the principle ofSummit MiningCorporation v. N.L.R.B.20to relieve him of this statutory duty was misplaced.There, the court of appeals held that where an employer chooses one of two alterna-tives proposed by a union for proving majority-a card check or a Board election-the employer does not violate the Act by selecting one of them. In the present case,the record is devoid of any evidence that the Union had offered the Respondent anymethod other than a card check or that the Respondent proposed one "suggested byand acceptable" to 21 the Union.Finally, the Respondent seems to argue that it was privileged to refuse to recognizethe Union so long as it did not utilize the opportunity to take steps to dissipate andundermine the Union's majority.However, the Board has held that such conduct isnot aprerequisite to a finding that an employer did not entertain a good-faith doubtof a union's majority status.22 In any event, as I find below, the Respondent discrim-inatorily discharged employee Pollock for picketing the store in support of theUnion's request for recognition, and thereby undermined the Union's majority status.Certainly, this conduct, which "goes to the very heart of the Act," 23 can by nomeans be viewed as a sincere acceptance of the collective-bargaining mandate of theAct.24Accordingly, I find that the Respondent, in disregard of his statutory obligation,refused to recognize and bargain with the Union as the exclusive representative of hisemployees in an appropriate unit and thereby violated Section 8(a)(5) and (1)of the Act.2.With respect to Pollock's dischargePollock's discharge presents a familiar factual question whether it was motivated byhis picketing activities which the Act protects or whether it was for "mis-marking cangoods" as Manager Hancock testified.As indicated above, it was not uncommon for employees to make pricing errors inmarking merchandise they stocked on shelves.Hancock himself characterized thesituation throughout the store as "pitiful."However, no employee was ever repri-manded for his errors or warned against their repetition but was simply told to correctthem. It was not until Pollock started to picket in support of the Union's request forrecognition on Friday, October 25, that pricing errors assumed new importance andthen only insofar as Pollock was concerned.Thus, when Pollock returned to worklater that day and stamped a wrong price on some packages of dry beans, Hancockinsultingly called his attention to the error. Shortly thereafter, while marking cans ofcoffee,Hancock returned and checked the stamped price and, although finding itcorrect, nevertheless warned Pollock not to "let me catch you marking things wrong."It appears to be more than a strange coincidence that the next day (Saturday) whenPollock, who was not scheduled to work, resumed picketing, Hancock should under-take to lay a trap to uncover pricing errors solely in Pollock's aisle.Not only wasPollock the lone employee-picket, but the mismarked can of wax which ostensiblyprecipitated the laying of the trap for Pollock came froman aislethat was not even19N.L.R.B. v. Economy Food Center, Inc.,333 F. 2d 468 (C A. 7), 56 LRRM 2263, 2264.260 F.2d 894(C.A. 3).u Id.at 900.22 FredSnowet at., d/b/a Snow & Sons,134 NLRB 709, 710, enfd 308 F. 2d 687(C.A. 9);Bernet Foam Products Co., Inc.,146 NLRB 1277.21N.L.R.B. v. Entwistle Mfg.Co., 120 F. 2d 532, 536 (C A. 4).2'Joy Silk Mills, Inc,85 NLRB 1263, 1264, enfd. 185 F. 2d 732 (C.A.D.C.), cert.denied 341 D.S. 914. 14TH STREET MARKET569his regular assignment.Moreover, the record is far from clear that Hancock alsosubjected at a later date other employees to the same trap-setting procedures to whichhe subjected Pollock.Nor did the Respondent adduce any evidence concerning theresults of such investigation, if indeed he had one, and the action taken by himagainst any employee. In these circumstances, it seems reasonable to infer that theidea of trapping Pollock was conceived, not so much as a means of ascertaining thoseresponsible for pricing errors throughout the store, as a vehicle for finding a basis fordischarging a prominent union supporter. Significantly, only a day before Hancockunsuccessfully attempted to dissuade Pollock from picketing by advising him that thepicket line was unlawful.Hancock also revealed his resentment to Pollock later inthe day when, contrary to past practice, he criticized Pollock for going to the bathroomduring working hours.In addition to singling Pollock out as the subject for the trap, there is also uncon-tradicted testimony that even before Hancock uncovered the pricing errors whichpurportedly led to Pollock's discharge on Monday, October 28, the Respondent hadalready decided to terminate Pollock.Thus, when Pollock reported for work at6 p.m. Monday, presumably an hour late, Hancock did not let him begin work untilhe (Hancock) telephoned the Respondent to ascertain whether he could fire Pollock,and shortly afterward in another telephone conversation Hancock stated that he wasgoing to fire him.However, Hancock did not thereupon discharge Pollock for hisalleged tardiness 25 but, after warning Pollock that he "had been trying to mess him upby marking prices wrong ... ever since the union business started," deferred takinghis action until later when he charged Pollock with mismarking a tray of dogfood,which Pollock credibly denied doing,26 and declared that Pollock was caught in thetrap.I am keenly aware of management's prerogative to discharge an employee for anyreason provided it is not for union membership or activities. I am also mindful ofthe established law that the mere existence of a justifiable ground for a discharge "isno defense if it is a pretext and not the moving cause." 27 From my evaluation ofthe evidence recited above, I am led to the inescapable conclusion that Pollock'sdischarge was prompted, not by his asserted pricing errors, but by the Respondent'sdesire to get rid of the only employee who joined the Union's picket line in support ofitsdemand for recognition as the employess' majority representative.Plainly,Pollock's activities were protected by the Act and his termination for this reasonviolated both Section 8(a)(1) and (3) thereof.Even if these activities only con-tributed to the Respondent's decision to discharge Pollock, the discharge wouldnonetheless be violative of the Act.283.Alleged independent acts of interference, restraint, and coercionThe General Counsel urges that various remarks Manager Hancock made toPollock independently constituted interference, restraint, and coercion of employeesprohibited by Section 8(a)(1) of the Act. Specifically, they are Hancock's warningto Pollock on October 25 against being caught making pricing errors; criticizingPollock the same day for going to the bathroom during working hours; and on October28 reprimanding him for trying "to mess [Hancock] ... up by marking prices wrong.ever since the union business started." I have considered these statements infinding discrimination against Pollock and find it unnecessary to determine whetherthey were independently violative of the Act.The General Counsel also contends that on or about November 11 Hancock, inviolation of Section 8(a)(1) of the Act, threatened Donna Smith with less pay iftheUnion came in. In support of this contention, the Respondent relies on the25 Itmay well be questioned whether the Act permitted Pollock's discharge for thatreason ashe was at that time engaged in picketing, a statutorily protected activity.saAlthough I have credited Pollock's denial that he was responsible for those errors,it is not necessary to determine whether those errors were "planted," as the GenearlCounsel urges, in view of my finding that the Respondent was searching for a reasonto discharge a prominent union supporter because his picketing activities displeasedtheRespondent.The Respondent also alludes to other pricing errors allegedly madeby Pollock and discovered after his discharge.Assuming, but not deciding, that Pol-lockwas responsible for them, they obviously could not have entered into the Respond-ent's discharge decision.n N.L.R.B. v.SoloCup Company,237 F. 2d 521, 525 (C.A. 8) ;N L.R.B. v. EconomyFood Center, Inc.,333 F. 2d 468 (CA. 7), 56 LRRM 2263, 2265;N.L.R.B. v. James-town SterlingCorp.,211 F. 2d 725, 726 (C.A. 2).° N.L.R.B. v.JamestownSterling Corp.,supra 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith-Hancock conversation, discussed above, in which Hancock agreed with Smith'sopinion that if the Union got in the employees would probably "get cut down to part-time."In view of the fact that the subject of the Union was brought up by Smithin a private conversation after she had quit her employment, I find Hancock's remarktoo inconsequential to amount to a violation of Section 8(a) (1) of the Act.Accordingly, I shall recommend the dismissal of the Section 8(a)(1) allegationsof the complaint relating to the foregoing conduct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States and tendto lead to labor disputes burdening and obstructing commerce and its free flow.V. THE REMEDYPursuantto Section10(c) of the Act, I recommend that the Respondent cease anddesist from engaging in the unfair labor practices found and take certain affirmativeaction designed to effectuate the policies of the Act.To remedy the Respondent's unlawful refusal to fulfill his statutory bargainingobligation, I recommend that he bargain on request with the Union as the exclusiverepresentative of his employees in the unit found appropriate herein.Since theRespondent discriminatorily discharged employee Pollock, I recommend that theRespondent offer himimmediateand full reinstatement to his former or a substan-tially equivalent position, without prejudice to his seniority or other rights and privi-leges.In addition, I recommend that the Respondent make him whole for any lossof earningshe may have suffered by reason of the discrimination against him bypayment to him of a sum of money equal to that which he normally would haveearnedfrom the date of the Respondent's offer of reinstatement less his net earningsduring the said period.Backpay shall be computed with interest on a quarterly basisin the manner prescribed by the Board in F. W.Woolworth Company,90 NLRB 289,291-294, andIsis Plumbing & Heating Co.,138 NLRB 716. To facilitate the compu-tation,as well as toclarify Pollock's right to reinstatement, the Respondent shallmake available to the Board, upon request, payroll and other records necessary andappropriate for that purpose. I further recommend that the Respondent notifyPollock of his right to reinstatement on application if he is serving in the ArmedForces of the United States.The posting of an appropriate notice is alsorecommended.In view of the nature of the unfair labor practices herein found, including dis-crimination which "goes to the very heart of the Act," 29 there exists the danger ofthe commission by the Respondent of other unfair labor practices proscribed by theAct.Accordingly, I recommend that the Respondent be directed to cease and desistfrom in any other manner infringing upon the rights guaranteed employees in Section7 of the Act.30Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondentis engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.By discriminating in regard to the hire and tenure of employment of Richard E.Pollock as to discourage membership in, or activities on behalf of, the Union, theRespondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section8(a) (3) of the Act.4.All full-timeand regular part-time employees at the Respondent's 14th StreetMarket, Pekin,Illinois,excluding all meat department employees, guards, and super-visors asdefined in the Act, constitute a unit appropriate for the purpose of collectivebargainingwithin the meaning of Section 9(b) of the Act.5.At all times material herein, the Union has been the exclusive bargaining repre-sentativeof the employees in the aforesaid appropriate unit within the meaning ofSection 9(a) of the Act.6.By refusing on and after October 16, 1963, to recognize and bargain collectively,with the Union as the exclusive representative of the employees in the aforesaid appro-m N.L.R B.v. EntwistleMfg.Co., 120 F.2d 532, 536(C.A. 4).30N.L.R.B. v. Empress PublishingCompany,312 U.S. 426, 433. 14TH STREET MARKET571priate unit, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (5) of the Act.7.By reason of the foregoing conduct, the Respondent has interfered with,restrained, and coerced employees in the exercise of their statutory rights within themeaning of Section 8 (a) (1) of the Act.8.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.9.The Respondent did not violate Section 8(a)(1) of the Act except as foundabove.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and upon the entirerecord in the case, and pursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is ordered that the Respondent, Bernard S. Happach, d/b/a 14thStreetMarket, Pekin, Illinois, his agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Retail Clerks Union, Local 536 (Retail ClerksInternationalAssociation, AFL-CIO), or in any other labor organization, by dis-charging employees or discriminating against them in any other manner in regard totheir hire or tenure of employment or any term or condition of employment, exceptto the extent that their rights in that regard may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorized bySection 8(a) (3) of the Act.(b)Refusing to recognize and bargain collectively with the above-named Unionas the exclusive representative of all full-time and regular part-time employees athis 14th Street Market, Pekin, Illinois, excluding all meat department employees,guards, and supervisors as defined in the Act, concerning rates of pay, wages, hours,and other conditions of employment.(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form labor organizations, to joinor assist the above-named Union or any other labor organization, to bargain col-lectively through representatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organization as a conditionof employment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which is necessary to effectuate the policiesof the Act:(a)Upon request, bargain collectively with the above-named Union as the exclu-sive representative of all the employees in the unit described above, concerning ratesof pay, wages, hours, and other conditions of employment and, if an understanding isreached, embody such understanding in a signed agreement.(b)Offer Richard E. Pollock immediate and full reinstatement to his former or asubstantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earnings suffered by reason of thediscrimination against him, as provided in the section of the Trial Examiner's Deci-sion entitled "The Remedy."(c)Notify Richard E. Pollock, if he is serving in the Armed Forces of the UnitedStates, of his right to full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.(d) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due and the right to reinstatement, under the terms of thisRecommended Order.(e) Post at his 14th Street Market, in Pekin, Illinois, copies of the attached noticemarked "Appendix." 31Copies of said notice, to be furnished by the RegionalDirector for Region 13, shall, after being duly signed by the Respondent's repre-sentative, be posted by the Respondent immediately upon receipt thereof and main-"In the event that this Recommended Order be adopted by the Board, the words"a Decision and Order" shall be substituted for the words "the Recommended Order ofa Trial Examiner" in the notice. In the further event that the Board's Order beenforced by a decree of a United States Court of Appeals, the words "a Decree of theUnited States Court of Appeals,Enforcing an Order"shall be substituted for the words"a Decision and Order." 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained by him for a period of 60 consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reasonablesteps shall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Regiotn 13, in writing, within 20 days fromthe receipt of the Trial Examiner's Decision, what steps the Respondent has takento comply herewith 32IT IS FURTHER ORDERED that the complaint be, and it hereby is, dismissed insofaras it alleges that the Respondent has engaged in interference, restraint, and coercionin violation of Section 8 (a) (1) of the Act except as found above.as In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Retail Clerks Union, Local 536(RetailClerks International Association, AFL-CIO), or in any other labororganization, by discharging employees or discriminating against them in anyother manner in regard to their hire or tenure of employment or any term orcondition of employment except to the extent that their rights in that regardmay be affected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized by Section 8(a) (3) of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist the above-named Union or any other labor organi-zation, to bargain collectively through representatives of their own choosing, toengagein concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities except tothe extent that such right may be affected by an agreement requiring membershipin a labor organization as a condition of employment as authorized by Section8(a)(3) of the Act.WE WILL bargain collectively, upon request, with the above-named Unionas the exclusive representative of all our employees described below withrespect to rates of pay, wages, hours, and other conditions of employment and,if an understanding is reached, embody such understanding in a signed agree-ment.The bargaining unit is:All full-time and regular part-time employees at our 14th Street Market,Pekin, Illinois, excluding allmeat department employees, guards, andsupervisors as defined in the Act.WE WILL offer Richard E. Pollock immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for any loss of earnings sufferedby reason of the discrimination against him, as provided in the section of theTrial Examiner's Decision entitled "The Remedy."All our employees are free to become, remain, or refrain from becoming or remain-ing, members of the above-named Union, except to the extent that such right may beaffected byan agreementrequiring membership in a labor organization as a condi-tion of employment as authorized by Section 8 (a) (3) of the Act.BERNARD S. HAPPACH d/b/a 14th STREET MARKET,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee, if presently serving in theArmed Forces of the United States, of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, asamended,after discharge from the Armed Forces. SATILLA RURALELECTRIC MEMBERSHIP CORP.573This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago, Illinois,Telephone No. 828-7572,if they have any questions concerning this notice or com-pliance with its provisions.SatillaRural Electric Membership CorporationandInterna-tionalBrotherhood of ElectricalWorkers,AFL-CIO.CaseNo. 10-CA-5569.March 10, 1965DECISION AND ORDEROn December 10, 1964, Trial Examiner Laurence A. Knapp issuedhisDecision in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety.The General Counsel thereupon filed exceptionsto the Trial Examiner's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrialExaminer'sDecision, the exceptions, the briefs, and theentire record in this case, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adoptsas itsOrder the Order recommended by the Trial Examiner, andorders that the complaint herein be, and it hereby is, dismissedin its entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFollowing prehearing procedures in compliance with the Act,' this case came on forhearing before Trial Examiner Laurence A. Knapp onJuly 7, 1964, at Waycross,Georgia.During the hearing, Respondent moved to dismiss the complaint for failure1Following a charge filed on December16, 1963, by the labororganization namedin the caption,herein called the Union,the complaint issued onMarch 20, 1964, Re-spondent answered on March 27,1964, and filed an amended answer onJune 24, 1964.151 NLRB No. 64.